          Case 1:20-cr-00656-PAE Document 31 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         20-CR-656 (PAE)
                        -v-
                                                                              ORDER
 MICHAEL HAGOOD,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed the full CCRB materials that it has been supplied regarding three

of the Government’s anticipated witnesses at next week’s suppression hearing. The Court’s

determination is that the Government’s decisions as which materials to produce, and which to

withhold or redact, are all proper. The Clerk of Court is respectfully directed to terminate the

letter motion pending at docket 28.

       SO ORDERED.



                                                          
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: April 7, 2021
       New York, New York
